Montgomery, Judge.
The Court below dismissed this case for want of the tax affidavit required by the Relief Act of 1870, the suit being upon a note made before June, 1865. The plaintiff offered to show that the estate owed no debts, and that two of the heirs were a widow and minor, there being also adult heirs. The Court refused to let the proof be made. Plaintiff also objected to the dismissal on the ground that the Act of 1870 was contrary both to the Constitution of the United States and to that of Georgia.
The Court held the Act to be constitutional, and plaintiff excepted. Upon the hearing before this Court, counsel submitted the constitutional point without argument. And hence the decision in this case, as to that point, is placed upon the prior ruling of the Court holding the Act in question to be constitutional. After the present case had been heard, the constitutional question was elaborately argued in the cases of The Macon and Augusta Railroad Company vs. Little, executor, and Johnson, administrator, vs. Sayre et al., decided at the present term, to which cases reference is made for the views of each member of the Court upon the subject.
We affirm the judgment of the Court below upon both rulings. If the widow and minor had been the sole heirs, the case would have fallen within the 14th section of the Relief Act. As it stands, we think the taxes should have been paid and the usual affidavit filed.
Judgment affirmed.